FILED
                           NOT FOR PUBLICATION
                                                                              DEC 08 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WILLIAM F. JENSEN,                               No.    16-35467

              Petitioner-Appellant,              D.C. No. 2:15-cv-01094-JCC

 v.
                                                 MEMORANDUM*
MIKE OBENLAND,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                          Submitted December 6, 2017**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      William Jensen appeals the district court’s denial of his petition for a writ of

habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. Jensen argues the trial court violated his Sixth Amendment right to a

public trial by excluding spectators during voir dire. The Washington Court of

Appeals denied the claim because it was supported only by Jensen’s own affidavit

and the Washington Supreme Court denied review.

      Under the Antiterrorism and Effective Death Penalty Act, we may only

reverse the state court’s adjudication of Jensen’s claim if the state court

proceedings: “(1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d). Even accepting all of the

allegations in his affidavit as true, Jensen offers only his uncorroborated

observations that a person appeared at the doorway to the courtroom and did not

enter. He speculates that entry was barred. He does not allege the trial court

ordered the courtroom closed, nor attempt to support his argument with affidavits

from attorneys, court staff, or veniremembers who were present in the courtroom.

Jensen’s assertion that the court was closed to the public therefore remains entirely

speculative. We cannot say the state court’s conclusion that Jensen failed to

establish a courtroom closure was unreasonable, see Hurles v. Ryan, 752 F.3d 768,


                                           2
778 (9th Cir. 2014), or that he was entitled to an evidentiary hearing, see Sully v.

Ayres, 725 F.3d 1057, 1075-76 (9th Cir. 2013).

      2. The state court’s conclusion that Jensen failed to meet his burden to show

he was mentally incompetent to stand trial was not unreasonable. See 28 U.S.C.

§ 2254(d)(2). The Washington Court of Appeals found no evidence there was any

question about his competency at the time of trial, and concluded that a psychiatric

report prepared five years after trial was insufficient to entitle Jensen to relief. We

affirm the district court’s denial of Jensen’s competency claim.

      3. Because we conclude Jensen has not “made a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), we decline to expand the

certificate of appealability to include his double jeopardy claim.

      AFFIRMED.




                                           3